Citation Nr: 1432392	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  09-46 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of the knees.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 6, 1962, to March 5, 1965; he also had 3 months and 28 days of active service prior to March 6, 1962.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the VA RO in Cleveland, Ohio.  

(By the decision below, the Board reopens a claim of service connection for arthritis of the knees.  The underlying issue of entitlement to service connection is addressed in the remand that follows the decision.)


FINDINGS OF FACT

1.  In an unappealed March 2004 decision, the RO denied a claim of service connection for arthritis of the knees.

2.  The evidence submitted since the March 2004 RO decision is neither cumulative nor redundant of the record at the time of the prior final denial, and it raises a reasonable possibility of substantiating a claim of entitlement to service connection for arthritis of the knees.  


CONCLUSIONS OF LAW

1.  A March 2004 RO decision denying a claim of service connection for arthritis of the knees is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The evidence received since the March 2004 decision is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an unappealed decision issued in March 2004, the RO denied service connection for arthritis of the knees.

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran's claim of service connection for arthritis of the knees was denied in the March 2004 rating decision because the RO found that there was no evidence that his disability began during service or manifested within one year of service.  However, the Veteran has since provided a private medical opinion wherein the clinician related the Veteran's knee problems to his military service.  Although this opinion appears to have been based solely on the Veteran's own self-reported history, the credibility is presumed in the context of a claim to reopen.  Justus, 3 Vet. App. at 513.  Therefore, the examination submitted by the Veteran is new evidence that is also material, inasmuch as it provides some evidence of an injury in service and medical nexus opinion.  See 38 C.F.R. § 3.304(f)(3).  

New and material evidence having been received, reopening of the claim for service connection for arthritis of the knees is granted.


ORDER

As new and material evidence has been received, a previously denied claim of service connection for arthritis of the knees is reopened; to this limited extent, the appeal of this issue is granted.


REMAND

The Board finds that remand is necessary in order to sufficiently develop the Veteran's claim.  Specifically, his VA treatment records indicate that the Veteran receives disability benefits from the Social Security Administration (SSA).  See, e.g., record from May 14, 2004.  These records must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Any outstanding treatment records should be obtained as well, as the most recent records appear to be from December 2010.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any treatment providers who have seen him for his knees since December 2010 and complete the necessary consent forms for VA to obtain any non-VA records.  After obtaining the necessary authorizations, request copies of any outstanding private records and any outstanding VA treatment records.  

2.  Request any SSA disability records pertaining to the Veteran.

3.  All efforts to obtain the above-described records must be documented in the claims file.  Such efforts shall continue until federal records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  Reasonable efforts are necessary for non-federal records.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be given notice and allowed an opportunity to provide such records.  

4.  Thereafter, schedule the Veteran for an examination of his knees.  The examiner should be asked to take a detailed history, examine the Veteran, and provide an opinion as to the medical probabilities that any knee disability is traceable to the Veteran's period of military service.  An explanation should be provided for the opinion, including specific medical reasons for accepting or rejecting the Veteran's account of what happened in service and any chronicity of symptoms since his military service.

5.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, furnish a Supplemental Statement of the Case and afford the Veteran opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


